COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                         THIRD MEMORANDUM ORDER ABATING APPEAL

Appellate case name:       APTLA, LLC and GATESCO, Inc. v. The City of Baytown

Appellate case number:     01-20-00678-CV

Trial court case number: 1156692

Trial court:               Harris County Civil Court at Law No. 1

       On June 5, 2020, a fire damaged a building at the Laguna Azul Apartments, an
apartmentcomplex owned by APTLA, LLC and located in the City of Baytown. A dispute arose
between theparties about the permits needed to repair the building.

       On September 10, 2020, the trial court granted the City of Baytown’s request for a
temporary injunction, enjoining APTLA from conducting unpermitted construction and
ordering APTLA to install a protective fence around the building. APTLA and Gatesco, Inc.
appealed the trial court’s order granting a temporary injunction.

        While the appeal was pending, the parties attended mediation, reached a tentative
settlement, and executed an agreement to seek a ninety-day abatement of the proceedings in
the County Court at Law No. 1 and an abatement of this appeal, while APTLA finishes
repairing the building. On March 22, 2021, APTLA, Gatesco. and the City jointly moved to
abate this appeal for 90 days pursuant to Rule 42.1(a)(2)(C) of the Texas Rules of Appellate
Procedure.

        On March 30, 2021, the Court granted the parties’ joint motion, abated the appeal, and
treated the appeal as a closed case. See TEX. R. APP. P. 42.1(a)(2)(C). The Court also removed
the appeal from the Court’s active docket. Id. The Court instructed the parties to file a report
informing this Court about the status of the appeal and requested any necessary extension of
the abatement if the parties had not finalized their settlement by June 29, 2021.

        On June 28, 2021, the parties filed a joint status report and moved to extend the
abatement of this appeal until September 17, 2021. On July 1, 2021, the Court granted the
parties’ joint motion, extended the abatement of this appeal, and treated the appeal as a closed
case. See TEX. R. APP. P. 42.1(a)(2)(C). The Court also removed the appeal from the Court’s
active docket. Id. The Court instructed the parties to file a report informing this Court about
the status of the appeal and requested any necessary extension of the abatement if the parties
had not finalized their settlement by September 17, 2021.

      On September 24, 2021, the parties filed a joint status report and moved to extend the
abatement of this appeal until December 31, 2021.

        Accordingly, the Court GRANTS the parties’ joint motion. The appeal is abated,
treated as a closed case, and removed from this Court’s active docket. See TEX. R. APP. P.
42.1(a)(2)(C). If the settlement has been finalized by December 31, 2021, the parties are
instructed to file a motion to reinstate and dismiss the appeal in accordance with their
settlement agreement. If the parties have not finalized their settlement by that date, they are
instructed to file a report informing this Court about the status of the appeal and requesting any
necessary extension of the abatement.

       It is so ORDERED.

Judge’s signature: /s/ Sarah Beth Landau
                    Acting individually       Acting for the Court

Date: September 30, 2021